Citation Nr: 0101732	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Whether there was clear and unmistakable error in rating 
action of March 1947 which discontinued the compensable 
rating for malaria.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of malaria.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the RO which 
denied an increased (compensable) evaluation for the 
veteran's service-connected malaria.  In view of the 
veteran's contentions, the Board determines that he appears 
to be raising a claim of clear and unmistakable error in 
rating action of March 1949 which reduced from 10 percent to 
noncompensable, the rating for service connected malaria.

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the issue 
of error is required for compliance with the notice and duty 
to assist provisions contained in the new law and to ensure 
the veteran's receipt of due process of law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In particular, the 
RO has not informed the veteran of the elements necessary to 
plead a case of clear and unmistakable error.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  
Furthermore, because the issue of the rating to be assigned 
malaria is dependent on a decision regarding the clear and 
unmistakable claim, this issue may not be adjudicated at this 
time.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  With regard to the claim of 
clear and unmistakable evidence, the 
veteran should be informed of the elements 
of such a claim and what is needed to 
prove the claim.

2.  Inquiry should be made of the veteran 
as to the names and addresses of all 
medical providers from whom he has sought 
treatment from malaria in recent years.  
Any identified records should be obtained.  
The veteran should also be notified of the 
need to submit medical evidence of the 
presence of malaria as shown by positive 
malarial smears or evidence of liver or 
spleen damage due to malaria.  If such 
evidence is submitted, a VA medical 
examination should be ordered to address 
the manifestations and severity of the 
service connected disability.

3.  The RO should consider the claim of 
clear and unmistakable error in rating 
action of March 1949 and readjudicate the 
claim for a compensable rating for malaria 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with an 
SSOC.  This SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Full compliance with all requests for development is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


